Title: To Benjamin Franklin from Thomas Collinson, 22 May 1784
From: Collinson, Thomas
To: Franklin, Benjamin



My dear Friend
Southgate. May. 22.d. 1784

The Bearer of this Mr Thos Hill, a Gentleman with whom I have the pleasure of being intimately acquainted; visting the Continent from motives of Curiosity, and a laudable desire of extending useful Knowledge; I have requested that he will oblige me; by the transmission of my most respectful Regards to you; & personally to enquire after your Welfare and Health; as such I therefore hope he may fortunately find you for a few moments in some measure disengaged from the many important Affairs you sustain,—so that I may have the Pleasure of receiving the agreeable Information from his Letter, that you are well and happy—
Monday last I dined with our Friends at the George and Vulture— Your old Friend Mr Mitchel was there— We conversed together about you, and most cordially wish’d for your Presence. He has just finish’d the great Speculum, that has cost him so many years Labour; but has been so much indisposed as to prevent his Trials of it by Night; tho he seems to be satisfied, that his Labour has not been in vain, by what he has seen by it in the Day— Herschel also I hear intends to cast his 4 feet Speculum this Summer—
I beg you will believe me to remain with the utmost Respect yr affectionate Friend

Thos Collinson

